UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1732



GUSSIE MARTIN,

                                                          Petitioner,

          versus


CLINCHFIELD COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(01-644-BLA)


Submitted:   October 10, 2002             Decided:   October 16, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gussie Martin, Petitioner Pro Se.     Timothy Ward Gresham, PENN,
STUART & ESKRIDGE, Abingdon, Virginia; Christian P. Barber, Timothy
S. Williams, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gussie Martin seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000).

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board.   See Martin

v. Clinchfield Coal Co., No. 01-644-BLA (BRB June 10, 2002).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2